CONFESSION OF ERROR
PER CURIAM.
We agree with the defendant’s contention, and the state’s appropriate concession, that Springer’s conviction as to the robbery with a firearm charge contained in count three may not be sustained because it is duplicitous of the charges and convictions in counts one and two. See Fraley v. State, 641 So.2d 128 (Fla. 3d DCA 1994); Nordelo v. State, 603 So.2d 36 (Fla. 3d DCA 1992). Compare Smart v. State, 652 So.2d 448 (Fla. 3d DCA 1995). Accordingly, the conviction as to count three is vacated and the cause remanded for resen-tencing as to counts one and two.